DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.  Using BRI, figs. 1-2 of Lee discloses all the claimed invention. See rejection below.


    PNG
    media_image1.png
    777
    949
    media_image1.png
    Greyscale


However, the examiner is not persuaded because https://www.dictionary.com/browse/substrate define a substrate as a supporting material on which a circuit is formed or fabricated. Therefore, a buffer layer does have the supporting role as the substrate because it is supporting material on which a circuit is formed or fabricated. Furthermore, the rejection below, the claimed a flexible substrate is taken as (100/110/120/130), and it is hollowed out as claimed as shown by examiner labeling of the drawings above, and the substrate is flexible as shown in fig. 1. Furthermore, flexible is a term of degree, and layers 110, 120 and 130 are flexible as these layers bent around the hollowed-out area as shown in fig. 1. In addition, Lee is not silent on the limitation of the flexible substrate recited, see par [0034] of Lee.

It is argued by the applicant that Lee does not teach anything about hollowing out the substrate 100.
However, Lee disclose a flexible substrate (100/110/120/130) comprising a first area 1A and a second area 2A disposed on a bottom of the pixel array and a bending area BA disposed between the first area and the second area, wherein the flexible substrate has a hollowed-out area (dotted area – as labeled by examiner above) in the bending area.



Claim Objections
Claim 1-6, 8-15, and 17-20 are objected to because of the following informalities:  Claims 1, 3 and 12 the term “flexible”, a relative term which renders the claim indefinite. The term “flexible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10, 12-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. 20180053906.

    PNG
    media_image1.png
    777
    949
    media_image1.png
    Greyscale


Regarding claims 1, 3-5 and 12-14 figs. 1-2 of Lee discloses a display device comprising a display panel, wherein the display panel comprising: 
a pixel array (as labeled by examiner above); 
a flexible substrate (100/110/120/130) comprising a first area 1A and a second area 2A disposed on a bottom of the pixel array and a bending area BA disposed between the first area and the second area, wherein the flexible substrate has a hollowed-out area (dotted area – as labeled by examiner above) in the bending area; and

wherein a protective layer 160 is filled in the hollowed-out areas.

Regarding claims 2 and 6 and 15, fig. 2 of Lee discloses wherein a thickness of the protective layer (see fig. 2 of Lee as labeled by examiner above) is not greater than a depth of the hollowed-out areas/area.

Regarding claims 8 and 17, fig. 2 of Lee discloses wherein a cross-sectional shape of the hollowed-out area is of trapezoidal.

Regarding claims 9 and 18, fig. 2 of Lee discloses wherein a number of the hollowed-out area is one.

Regarding claims 10 and 19, fig. 2 of Lee discloses wherein a plurality of hollowed-out areas (area between 130 and area between 110) are defined in the bending area and arranged in a discontinuous manner (separated by region defined by 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 11 and 20, Lee does not disclose wherein a width of a cross-section of the hollowed-out area is not greater than a width of the bending area. Fig. 2 of Lee discloses wherein a width of a cross-section of hollowed-out areas (OW) is greater than a width of the bending area BA.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to form a device of Lee wherein a width of a cross-section of the hollowed-out area is not greater than a width of the bending area to design the two dimensions to be within the applicant design specification.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829